                                        Case 2:19-cv-02244-APG-DJA Document 34
                                                                            33 Filed 11/23/20
                                                                                     11/20/20 Page 1 of 3




                                  1 Jonathan W. Fountain, Esq.
                                    Nevada Bar No. 10351
                                  2 Jennifer R. Lloyd, Esq.
                                    Nevada Bar No. 9617
                                  3 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  4 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  5 Email: jwf@h2law.com
                                    Email: jl@h2law.com
                                  6
                                    Attorneys for Plaintiffs
                                  7 ActionCOACH OneCo, LLC
                                    and ActionCOACH North America, LLC
                                  8

                                  9

                                 10                              UNITED STATES DISTRICT COURT
HOWARD & HOWARD ATTORNEYS PLLC




                                                                      DISTRICT OF NEVADA
                                 11
                                      ACTIONCOACH NORTH AMERICA,                            Case No. 2:19-cv-02244-APG-DJA
                                 12   LLC, a Nevada limited liability company and
                                      ACTIONCOACH ONECO, LLC, a Delaware
                                 13   limited liability company,
                                                                                            STIPULATION AND ORDER
                                 14                          Plaintiffs,                 TO EXTEND CASE MANAGEMENT
                                      vs.                                                         DEADLINES
                                 15
                                      ALLISON DUNN, an individual; and DOE                            (First Request)
                                 16   INDIVIDUALS I-X and ROE
                                      CORPORATIONS I-X,
                                 17
                                                     Defendants.
                                 18

                                 19          Pursuant to District of Nevada Local Rule 26-3, Plaintiffs ActionCOACH North America,

                                 20 LLC and ActionCOACH OneCo, LLC (together “ActionCOACH” or “Plaintiffs”) and Defendant

                                 21 Allison Dunn (“Defendant” or “Dunn”), hereby agree and stipulate to extend the remaining case

                                 22 management deadlines by 90 days, as follows:

                                 23          1.     A Statement Specifying the Discovery Completed. The parties have each made

                                 24 their initial disclosures. On May 15, 2020, Plaintiff’s counsel convened a telephonic Rule 26(f)

                                 25 conference. ActionCOACH served its initial Rule 26(a)(1)(A) disclosures on June 15, 2020.

                                 26 Dunn served her initial Rule 26(a)(1)(A) disclosures on July 8, 2020. In addition, the parties

                                 27 have each served one set of written discovery. On September 24, 2020, ActionCOACH served

                                 28 its first set of interrogatories and its first set of document requests upon Dunn. Dunn requested

                                                                                     1
                                          Case 2:19-cv-02244-APG-DJA Document 34
                                                                              33 Filed 11/23/20
                                                                                       11/20/20 Page 2 of 3




                                  1 and ActionCOACH granted Dunn a 10-day extension of time to serve written objections and

                                  2 responses. Dunn served her written objections and responses on November 2, 2020. Dunn is

                                  3 presently working on compiling responsive documents to produce in response to

                                  4 ActionCOACH’s document requests. Dunn served ActionCOACH with her first interrogatories

                                  5 and her first document requests on November 10, 2020. ActionCOACH’s written responses are

                                  6 presently due on December 10, 2020. No party has served any subpoenas and no party has

                                  7 noticed any depositions.

                                  8          2.     A Specific Description of the Discovery that Remains to be Completed.

                                  9 ActionCOACH intends to follow-up on certain of Dunn’s interrogatory answers and responses

                                 10 to document requests through a meet-and-confer with Dunn’s counsel. ActionCOACH must
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 also review Dunn’s document production. ActionCOACH also intends to subpoena certain third

                                 12 parties for whom Dunn provided business coaching services. ActionCOACH also intends to

                                 13 take Dunn’s deposition after it has reviewed her document production and after it has received

                                 14 and reviewed subpoenaed documents. Dunn intends to obtain written responses and discovery

                                 15 documents from ActionCOACH and take ActionCOACH’s deposition.

                                 16          3.     The Reasons why the Deadline was not Satisfied. The parties have been slow to

                                 17 conduct discovery in light of the current COVID-19 pandemic and associated restrictions on

                                 18 travel and in-person meetings that have limited their ability to take effective, in-person,

                                 19 depositions. It has been the parties’ respective hope that such restrictions would be eliminated

                                 20 by now, allowing for “normal” discovery methods to proceed. However, to date, that has not

                                 21 occurred.     In addition, ActionCOACH needs to review Dunn’s document production and

                                 22 documents it intends to obtain by subpoena before it can take her deposition. Further, Dunn

                                 23 cannot yet take ActionCOACH’s deposition because the time for ActionCOACH to respond to

                                 24 Dunn’s discovery requests has yet to run. In light of the foregoing, the parties agree that good

                                 25 cause exists to extend the remaining case management deadlines.

                                 26 ///

                                 27 ///

                                 28 ///

                                                                                    2
                                         Case 2:19-cv-02244-APG-DJA Document 34
                                                                             33 Filed 11/23/20
                                                                                      11/20/20 Page 3 of 3




                                  1            4.       A Proposed Schedule for Completing all Remaining Discovery.

                                  2            The parties proposed the following extension of the case management deadlines:

                                  3            Current Remaining Deadlines                          Proposed New Deadline
                                  4             Discovery Cutoff – 12/11/2020                              3/11/2021
                                  5           Dispositive Motions – 1/11/2021                              4/11/2021
                                  6            Joint Pretrial Order – 2/10/2021                            5/10/2021
                                  7            Dated this 20th day of November, 2020
                                  8            IT IS SO AGREED AND STIPULATED:
                                  9                                                        LINCOLN, GUSTAFSON & CERCOS
                                       HOWARD & HOWARD
                                 10    ATTORNEYS PLLC
HOWARD & HOWARD ATTORNEYS PLLC




                                 11    By: /s/ Jonathan W. Fountain                        By: /s/ Shannon G. Splaine
                                       Jonathan W. Fountain, Esq.                          Shannon G. Splaine, Esq.
                                 12    Jennifer R. Lloyd, Esq.                             3960 Howard Hughes Pkwy., Suite 200
                                       3800 Howard Hughes Pkwy., Suite 1000                Las Vegas, NV 89169
                                 13    Las Vegas, NV 89169                                 Email: ssplaine@lgclawoffice.com
                                       Tel. (702) 257-1483
                                 14    Email: jwf@h2law.com                                GOLDSTEIN LAW FIRM, PLLC
                                       Email: jl@h2law.com
                                 15                                                        By: /s/ Jeffrey M. Goldstein
                                       Attorneys for Plaintiffs                            Jeffrey M. Goldstein, Esq.
                                 16                                                        (Will comply with LR IA 11-2 within 45 days)
                                       ActionCOACH OneCo, LLC                              1629 K. St. N.W., Suite 300
                                 17    and ActionCOACH North America, LLC                  Washington, D.C., 20006
                                                                                           Email: jgoldstein@goldlawgroup.com
                                 18
                                                                                           Attorneys for Defendant Allison Dunn
                                 19

                                 20
                                                                                   IT IS SO ORDERED:
                                 21

                                 22

                                 23                                                ____________________________________
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                 24
                                                                                            November 23, 2020
                                                                                   DATED: ________________________
                                 25   4832-3983-2274, v. 2

                                 26

                                 27

                                 28

                                                                                       3
